DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Filiberti et al. (2021/0316828), Wells et al. (3,587,505) and Naeem et al. (“Design of an Unmanned Catamaran with Pollutant Tracking and Surveying Capabilities”).
Regarding Claim 1, the Examiner first notes for the record that the limitations “wherein the plurality of transient object detection sensors of the sensor system at least include a sensor adapted to detect an item of interest and provide an item of interest signal to the vehicle control system; and wherein the vehicle control system is adapted to receive the item of interest signal, identify an item of interest classification and provide a classification signal, wherein the classification signal is determined by the item of interest classification and is utilized by the propulsion system, maneuvering system, vehicle control system, or buoyancy control system to avoid physical, electrical, acoustic, or thermal detection of the unmanned vehicle by the item of interest” are directed to subject matter that has an earliest priority date of 02/01/2021, which is the filing date of the present application, as none of the priority applications of 13470866, 14788231, 15609459, or 16449824 recite this subject matter as claimed.
In view of the above, Filiberti et al. teaches identifying an enemy surface vessel using signals received by a sensor (Filiberti et al.; “…if an external sensor receives acoustic signals that indicate the presence of an enemy surface vessel in a particular area…”, see P[0029]), where this identification is equivalent to the clamed detection of an “item of interest” using sensors, where this classification encompasses recognizing that the signals are from an enemy surface vessel. Filiberti et al. further teaches that “certain states involving moving too close to the enemy surface vessel or making too much noise are deactivated until the enemy surface vessel is far enough away” (Filiberti et al.; see P[0029]), which teaches the claimed utilization of a “propulsion system, maneuvering system, vehicle control system, or buoyancy control system to avoid physical, electrical, acoustic, or thermal detection of the unmanned vehicle by the item of interest”.
Filiberti et al. does not teach the claimed structure including the limitations directed to the “pair of substantially parallel sponsons coupled together on opposite sides of a recessed well deck in a stern portion of the vehicle body, the recessed well deck being configured to stow a payload”, however, Wells et al. teaches a similar vessel design to what is claimed, which is a catamaran type design with twin hulls and a center deck that may be submerged in water when the vessel is partially submerged, and also teaches a buoyancy system, propulsion system, and a ballast system (Wells et al.; see at least FIGS. 1 and 5-7) similar to the invention of the present application, and Naeem et al. teaches an autonomous catamaran which renders obvious designing the claimed “unmanned vehicle” to have a shape of a catamaran including “sponsons”.
However, the prior art taken either alone or in combination fails to teach or render obvious all limitations of the independent claims. Regarding Claim 1, the prior art fails to teach or render obvious the “recessed well deck in a stern portion of the vehicle body, the recessed well deck being configured to stow a payload” in combination with the “pair of substantially parallel sponsons coupled together on opposite sides of a recessed well deck”. Furthermore, while Filiberti et al. teaches identifying an “item of interest”, Filiberti et al. does not teach classifying an “item of interest”, as Filiberti et al. simply teaches determining that an enemy vessel is near based on a signal, and cannot classify multiple types of “items” or vessels. 
Furthermore, while it appears that the prior art including Filiberti et al., Wells et al., and Naeem et al. teaches the majority of claimed limitations, the Examiner could not find a motivation in the prior art to combine the references to teach all claimed limitations, and simply combining the references to teach all the claimed limitations without a motivation to combine would amount to hindsight. For example, there is no clear motivation in the prior art to modify the teachings of Wells et al. and Naeem et al. with the teachings of Filiberti et al.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662